Citation Nr: 1723337	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before a Veteran's Law Judge (VLJ) in May 2002.  A transcript of the hearing is associated with the claims files.  In October 2007, the Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board and that he had a right to request a new hearing.  No response was received. 

In March 2005, the Board denied the claim.  The Veteran appealed the Board's denial.  In July 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claims to the Board for additional development.  In July 2008, the Board denied the claim, and the Veteran appealed.  

In November 2009, pursuant to a Joint Motion for Remand, the Court remanded the case for additional development.  The Board remanded the claim in March 2010.

In July 2012, the Board denied the claim.  However, in July 2016, the Board vacated the decision denying entitlement to service connection due to a denial of due process. 38 C.F.R. § 20.904.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The STRs indicate that the Veteran complained of bilateral heel pain in March 1980. The diagnosis was bilateral calcaneal contusions, resolving.  In June 1981, the veteran was treated for a swollen left foot.  The diagnosis was cellulitis of the left foot, resolving.  A service medical record dated later in June 1981 indicated that the veteran was being seen for a cellulitis follow-up.  The examination was noted to be normal and the physician indicated that the veteran's cellulitis had resolved.  Upon separation, the veteran's feet and lower extremities were normal on examination in February 1984.  

A March 2001 VA examination report noted that the Veteran's STRs were not available for review.  The Veteran reported twisting his right ankle in 1982.  He indicated he had not sought treatment for his right ankle since service.  An X-ray of the right ankle was interpreted as being normal.  The diagnosis was history of right ankle injury.  The examiner noted that "based on [his] medical evaluation, and in the absence of any controverting medical evidence, it appears as though [the Veteran] has long-standing right ankle pain dating back to his service dates."  A March 2002 private X-ray of the right ankle was interpreted as being normal.
An April 2002 letter from the Veteran's private podiatrist noted that the Veteran complained of pain in his feet.  The podiatrist stated that the Veteran related his complaints to an injury sustained during service.  The diagnosis was tendonitis, exostosis, and chronic ankle pain.  He noted that the Veteran related that his symptoms began during service.  The podiatrist noted that this was believable, but without any previous medical records available for review "it would be difficult to say with certainty that the symptoms that [the veteran] is experiencing are due to an injury that was sustained [during service]."

During the May 2002 Board hearing, the Veteran testified that he was seeking service connection for chronic ankle pain and cellulitis.  He stated that when he was on his feet for too long they started to swell.  He indicated that the pain would start in the Achilles tendon and then move to his feet.  The Veteran reported that he continued to have the problems he had with pain and swelling in service after service.

A December 2002 VA examination report noted that the examiner reviewed the Veteran's claims folder and service medical records.  The examiner noted that he reviewed the Veteran's STRS at the examination.  He also indicated that he had reviewed the April 2002 letter from the Veteran's private podiatrist.  The Veteran stated that he sought treatment from the VA on two occasions after discharge, in 1984 and 1986.  He noted that he did not seek treatment again until going to his private podiatrist in April 2002.  The examiner noted diagnoses of a history of right ankle and bilateral foot pain.  The examiner stated that there was "insufficient evidence in the medical records to establish a causal relationship between the difficulties in service and the current complaints of difficulty with regard to the right ankle and both feet."  The examiner noted that the lapse in treatment of almost twenty years combined with the lack of documentation of chronic problems were factors in his opinion.

A July 2004 VA outpatient record indicates the Veteran complained of bilateral ankle pain.  He indicated he injured them in boot camp in 1980.  He had been treated for Achilles tendinitis.  The assessment was ankle pain.  A September 2004 VA treatment note reflects that joint pain in the ankle and foot was on the Veteran's problem list.  A diagnosis of degenerative joint disease in both ankles, secondary to wear and tear, was noted.  There is no indication that X-rays were taken at that time, or prior to this appointment.

In a March 2008 VA examination, the Veteran complained of intermittent pain with prolonged standing on the right ankle.  He could walk three or four blocks before his feet started to swell, and he would have pain in his feet and ankles.  He complained of popping and catching of his right ankle but no giving way.  The Veteran indicated that he had continuous problems with his feet since being in service.  There was no history of injury to the feet.

On examination, the Veteran had a normal foot and normal arches.  There were no calluses or abnormal skin changes.  His heels were vertical.  He had a normal gait. He was neurovascularly sensory intact.  The Veteran had some mild tenderness at the insertion of the posterior tibial tendon on the left foot and some retrocalcaneal tenderness posterior calcaneal area on the right.  There was no plantar fascia tenderness.  The ankle was stable to inversion and eversion.  There was a negative drawer sign.  Range of motion was normal for dorsiflexion and slightly limited for plantar flexion.  X-rays of both feet showed a very slight hallux valgus deformity on the left.  Joint spaces were intact.  There was a very minute linear calcification of the posterior calcaneus of the left foot, which could be consistent with tendonitis.  There was no soft tissue swelling.  The ankle joints were well maintained.  There was no evidence of fracture or dislocation.  The X-rays of the ankle were unremarkable.

The impression was that the Veteran had evidence of some mild posterior tibial tendon dysfunction in the left foot and retro Achilles tendonitis on the right.  He had a completely normal examination and normal x-rays of the ankle.  The examiner reviewed the STRs, private medical records, and VA medical records.  The examiner opined that the veteran had complaints of right ankle pain.  However, he had a completely normal examination of the right ankle and normal x-rays of the right ankle.  It was not service-connected or aggravated by service.  He had the previously listed diagnoses of the bilateral feet.  The examiner opined that it was less likely as not that the current foot problems were associated with any injury sustained while on active duty from 1980 to 1984

The Court and the parties to the Joint Motion found both the December 2002 VA opinion and the March 2008 VA opinion inadequate because they did not make it clear whether the Veteran suffers from a right ankle disability or his chronic right ankle pain is a symptoms of a disability of the feet, in particular the right foot.

The January 2011 VA examination was conducted by a physician, which was consistent with the Board's November 2010 remand instructions.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted that the Veteran indicated he twisted his right ankle in service, and that his bilateral ankle symptoms wax and wane, with swelling and pain at the end of the day.  X-rays showed no acute osseous abnormalities, soft tissues were unremarkable, and no acute bony abnormalities were seen, but there was degenerative narrowing of the ankle mortise bilaterally.  The diagnosis was mild senescence (aging) of ankle joints, stable joint.  The examiner found that the right ankle symptoms were not related to service or right foot tendonitis.

In the rationale section of the examination report, the examiner indicated that the Veteran was claiming symptoms from what he called the bilateral ankle joint, but in doing so pointed to the posterior foot including the heel and posterior medial to lateral aspects of the Achilles with normal sulcus and soft tissues radiation into the calf bilaterally.  The Veteran called this anatomy the heels, ankle, and feet.  The examiner defined the ankle joint as including the tibia and fibula superiorly, which together form a mortise and the talus inferiorly.  The talus, one of the two hind foot bones, fits in the mortise formed by the tibia and fibula.  The examiner indicated that, in comparing the Veteran's definition of the ankle and the medical definition of ankle, the symptoms described by the Veteran on examination were not associated with the ankle joint.  The examiner reviewed the notations in the STRs and the post service treatment records and examinations.  He indicated that the current radiograph interpretation/ impression was mild joint narrowing senescence osteoarthritis.  The VA physician wrote: "Based on all available data I find that his complaints of the right ankle onset post service secondary to other none related nexus issues of active duty."  He noted that the Veteran was a poor historian, as had been noted by other health care providers, and that the Veteran "portrays his right ankle condition as his heel Achilles concerns addressed post service by EMG/NCS related to workers compensation claimed back issue."  The physician found "today symmetric complaints and issues and did not find a heel issue or ankle issue other than subjective complaints unwarranted by exam and without evidence for nexus to active duty."  He noted that the radiographic lines and tibiotalar overlap was normal, the medial clear space was normal, and that there was no history of fracture in the record.  He also noted that the radiologist suggested osteoarthritis but he found no sclerosis, osteophyte formation, or nodality on examination.  The drawer and tilt testing were normal and the Veteran's six day ordeal of heel pain blisters most likely resolved on active duty and did not carry a lifelong injurious pathological abnormality.

In January 2012, a VA examination was conducted by a physician's assistant, who reviewed the claims file.  The examiner noted that the main issue with the Veteran's right ankle was that it easily rolled on him.  The Veteran described a Workers Compensation injury involving a lateral roll that injured his back and shoulders.  According to the VA examiner, the Veteran admitted to him that his feet did not cause his ankle problem or his Worker's Compensation injuries.  The examiner indicated that there were no abnormal findings and that the Veteran did not have and had never had an ankle condition.  He concluded that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected disability.  His rationale was that, first, the Veteran had no symptoms of Achilles tendonitis, and second, he admitted to the examiner that he had a Worker's Compensation injury when he rolled his right ankle and that his tendonitis did not cause this.

The Board denied entitlement to service connection for a right ankle disability in a July 2012 decision.  In response to this decision, in September 2012, the Veteran's representative filed a motion to vacate the decision, arguing that at the time the decision was issued there was an outstanding Freedom of Information Act (FOIA) request and a request for additional time following compliance with the FOIA request to provide evidence and argument.  The July 2012 Board decision was vacated as there was a failure to provide the requested information or time to provide evidence or argument constituted a denial of due process. 38 C.F.R. § 20.904.

The Veteran then underwent a VA examination in April 2015.  The VA examiner
noted that he did not review any of the VA virtual records, the claims file, or any information for collateral sources.  The VA examiner concluded that there was not functional loss due to pain because the Veteran had adequate ambulation.  However, the examiner provided no rationale for his opinion. 

In November 2016, the Veteran submitted a private medical statement.  The physician noted that the Veteran suffers from Achilles tendonitis of the ankle, exostosis, and chronic ankle pain.  The physician also noted that the Veteran suffers from tenderness over the lateral malleolus, and distal confluent light erythema.  The physician found that the Veteran's ankle condition is consistent with his injury suffered during the armed forces.

In light of the foregoing, the Board is of the opinion that another VA medical opinion should be obtained which addresses whether the etiology of the Veteran's right ankle disability is related to service.  See 38 C.F.R. § 3.159 (c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right ankle disability.  The claim file should be made available to the examiner.  All appropriate testing should be conducted.  After a full examination and interview of the Veteran, the examiner should identify all of the current disability(ies) of the right ankle.  The examiner is asked to consider the lay evidence and conflicting medical opinions.

The examiner is asked to provide an opinion as to whether each identified disability is at least as likely as not due to or aggravated by any period of active duty service, or whether such etiology is unlikely.  A complete rationale should be provided for any and all opinions rendered.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




